Citation Nr: 0947961	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-11 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to a higher combined evaluation for the 
Veteran's service connected disabilities, currently 90 
percent.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from June 1989 
to August 1989 and from December 1990 to June 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The current combined evaluation of the Veteran's service-
connected disabilities is 90 percent.


CONCLUSION OF LAW

The claim for a higher combined disability rating for the 
Veteran's service-connected disabilities is without legal 
merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 
4.26 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1 (2009). Separate diagnostic codes 
identify the various disabilities.

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Ratings Table found 
therein.  See 38 C.F.R. § 4.25 (2009).  The Combined Ratings 
Table results from the consideration of the efficiency of the 
individual as affected first by the most disabling condition, 
then by the less disabling condition, then by other less 
disabling conditions, if any, in the order of severity.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability.  Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent.

If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value, exactly as found in Table I, will be combined with the 
degree of the third disability (in order of severity).  The 
combined value for the three disabilities will be found in 
the space where the column and row intersect, and if there 
are only three disabilities will be converted to the nearest 
degree divisible by 10, adjusting final 5's upward.  Thus if 
there are three disabilities ratable at 60 percent, 40 
percent, and 20 percent, respectively, the combined value for 
the first two will be found opposite 60 and under 40 and is 
76 percent.  This 76 will be combined with 20 and the 
combined value for the three is 81 percent.  This combined 
value will be converted to the nearest degree divisible by 
10, which is 80 percent.  The same procedure will be employed 
when there are four or more disabilities.  38 C.F.R. § 4.25.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26.  

The Veteran contends that his service-connected disabilities 
should yield a current combined evaluation higher than 90 
percent.  

The Veteran's compensable service-connected disabilities as 
of his June 2008 rating decision were: posttraumatic stress 
disorder (PTSD), rated as 50 percent; chronic tension 
headaches, rated as 50 percent; chronic diarrhea, rated as 30 
percent; chronic fatigue, rated as 20 percent and tinnitus, 
rated as 10 percent.  

The Board has calculated the Veteran's combined evaluation by 
applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
his compensable service-connected disabilities, as follows:

The 50 percent for PTSD combined with a 50 percent rating for 
chronic tension headaches equals 75 percent.  The 75 percent 
combined with 30 percent for chronic diarrhea equals 83 
percent.  The 83 percent combined with 20 percent for chronic 
fatigue equals 86 percent.  The 86 percent combined with 10 
percent for tinnitus equals 87 percent.  Therefore, 
converting this to the nearest degree divisible by 10, the 
combined evaluation of the Veteran's service-connected 
disabilities is 90 percent.  Thus, the RO correctly applied 
38 C.F.R. § 4.25 in calculating the Veteran's current 
combined evaluation of 90 percent.

The Board can see why the Veteran may be puzzled over the 
calculation of his combined evaluation.  The Combined Ratings 
Table is hardly a model of simplicity.  However, crucial to 
the outcome of this case, the computation of the combined 
evaluation does not operate by way of simply adding all 
separate disability percentages.  There is an important 
distinction between adding percentages together and combining 
percentages together using the Combined Ratings Table.  The 
Combined Ratings Table is employed to obtain an evaluation 
which reflects the "efficiency" of Veterans, as being 
affected first by the most disabling condition followed by 
less disabling conditions in descending order.

As shown, the RO's calculation of the Veteran's combined 
evaluation for his compensable service-connected disabilities 
was proper, and he is not entitled to a higher combined 
evaluation by operation of law.  Where the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

However, as explained above, the claim for a higher combined 
evaluation for service-connected disabilities lacks legal 
merit, as the combined evaluation is derived from a 
mechanical application of the Combined Ratings Table; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable to the claim.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  


ORDER

A combined disability evaluation higher than 90 percent is 
denied.


REMAND

Under 38 C.F.R. § 20.703, the Veteran may request a hearing 
before the Board when submitting the substantive appeal (VA 
Form 9) or any time thereafter, subject to the restrictions 
in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2009).  The 
Veteran submitted a VA Form 9 in April 2008, indicating his 
desire for a Board hearing at a local VA office regarding his 
TDIU claim.  The Veteran has not been provided a hearing.  
Therefore, in order to ensure full compliance with due 
process requirements, the RO must schedule the requested 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703.  

Accordingly, the case must be remanded to the RO to schedule 
a Travel Board or videoconference hearing (at the Veteran's 
option) as the Veteran requested.

Accordingly, the case is REMANDED for the following action:

The appellant should be contacted and 
given the option of being scheduled for a 
Travel Board or videoconference hearing 
before a Veterans Law Judge.  Notify him 
of the exact date, time, and place of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


